Citation Nr: 0615811	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than January 14, 
2002, for the assignment of separate compensable ratings for 
diabetic peripheral neuropathy of each extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant served on active duty for training from July 
1958 to January 1959; he then had active service from July 
1961 to April 1964, and from October 1964 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which initially granted service connection for 
diabetes with secondary peripheral neuropathy, rated 
20 percent disabling effective from February 4, 2000.  In 
response to the appellant's contentions, service connection 
for diabetes with secondary peripheral neuropathy was 
eventually granted effective from November 24, 1999, and the 
appellant has not initiated a timely appeal from that 
effective date.  Subsequently, the RO granted separate 
20 percent ratings for peripheral neuropathy of each 
extremity, effective from January 14, 2002, based upon an 
alleged increased rating claim of that date.  However, the 
plain language of this "claim" indicates that it was 
actually a timely notice of disagreement with the December 
2001 rating action, challenging the noncompensable ratings 
initially assigned for each extremity affected by the 
service-connected peripheral neuropathy.  Following the 
November 2002 rating action which assigned 20 percent ratings 
for each extremity, effective from January 14, 2001, the 
appellant did not seek higher ratings (i.e., in excess of 
20 percent) for his peripheral neuropathy of each extremity, 
only an earlier effective date for the separate compensable 
ratings for each extremity.  This appeal has been 
procedurally developed for appellate review at the present 
time solely upon the earlier effective date issue which 
appears on the cover page of this decision.  If any other 
issue or issues raised by the appellant's initial January 
2002 notice of disagreement remain unaddressed, the appellant 
and his representative should contact the RO and specify 
what, if any, issues remain open.  




FINDINGS OF FACT

1.  From November 24, 1999, to January 14, 2001, the service-
connected peripheral neuropathy of each arm was manifested by 
mild incomplete paralysis of the lower radicular group.  

2.  From November 24, 1999, to January 14, 2001, the service-
connected peripheral neuropathy of each leg was manifested by 
no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Entitlement to a separate 20 percent rating for 
peripheral neuropathy of each arm is established, effective 
from November 24, 1999.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).  

2.  Entitlement to a separate 10 percent rating for 
peripheral neuropathy of each leg is established, effective 
from November 24, 1999, through January 13, 2001.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

During the pendency of this appeal, on March 3, 2006, the U. 
S. Court of Appeals for Veterans Claims (hereinafter the 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Court went on in Dingess to hold, however, that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated." 

In the present appeal, service connection for diabetes and 
secondary peripheral neuropathy has been granted, and the 
initial ratings and effective dates have been established by 
the RO.  The appellant has appealed from some of those 
determinations, and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
in this matter.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The question of the proper initial ratings for 
peripheral neuropathy has been fully litigated in the present 
appeal, after full notification of the relevant legal 
criteria with respect to ratings and effective dates was set 
forth in the statement of the case issued in January 2004.  
The appellant and his representative have acknowledged that 
there is no additional relevant evidence bearing on these 
questions, and their arguments in support of this appeal have 
been both fully informed and comprehensive.  As the Board 
concludes below that the evidence is partially favorable to 
the veteran's claim, further delay in order to issue unneeded 
additional notification to the appellant is not warranted.   

As previously mentioned, both the appellant and his 
representative have agreed that the current record is 
complete and fully developed with respect to the issue 
current on appeal before the Board.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

The effective date of an award of compensation benefits based 
upon an initial claim will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Rating Schedule provides that incomplete paralysis of the 
lower radicular nerve group in each arm will be rated 
20 percent disabling if it is of mild severity or degree; the 
next higher rating of 30 percent (for the minor extremity) 
and 40 percent (for the major extremity) is only appropriate 
if there is moderate incomplete paralysis of the lower 
radicular group.  38 C.F.R. § 4.124a, Diagnostic Code 8512.  

The Rating Schedule provides that incomplete paralysis of the 
sciatic nerve will be rated 10 percent disabling if only of 
mild severity or degree.  A 20 percent rating is appropriate 
for a moderate degree of severity, and a 40 percent rating 
requires a moderately severe degree of incomplete paralysis 
of the sciatic nerve.  A severe degree of incomplete 
paralysis warrants a 60 percent rating, and complete 
paralysis, resulting in foot dangles and drops, is rated 
80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  

In the present case, entitlement to service connection for 
diabetes mellitus with secondary peripheral neuropathy of all 
four extremities has been granted, effective from the date of 
claim on November 24, 1999.  As previously mentioned, the 
appellant has not challenged this effective date for service 
connection.  He also has not challenged the ratings assigned 
for peripheral neuropathy in each extremity on and after 
January 14, 2001.  The Board notes that the RO subsequently 
granted separate 40 percent ratings for each lower extremity, 
effective from May 5, 2004, at which time the appellant was 
assigned a combined rating of 100 percent for all of his 
service-connected disabilities; a total disability rating 
based upon individual unemployability had earlier been 
assigned, effective from September 30, 2002.  

The RO has conceded that, for several years preceding the 
date of claim, the appellant was experiencing numbness and 
tingling of the hands and feet, with a diminished vibratory 
sense in those locations.  Such purely sensory symptoms are 
compatible with mild incomplete paralysis of the affected 
nerves, and warrant the assignment of the minimum separate 
compensable rating from the date of claim.  Specifically, the 
appellant is entitled to a separate 20 percent rating for 
mild incomplete paralysis of the lower radicular group in 
each arm, effective from November 24, 1999; and to a separate 
10 percent rating for mild incomplete paralysis of the 
sciatic nerve, effective from the same date of claim.  The 
current record does not reflect competent medical evidence of 
moderate incomplete paralysis of the sciatic nerve earlier 
than January 14, 2001, only sensory complaints of numbness 
and tingling in the feet and ankles.  As late as August 2002, 
it was reported in the VA outpatient treatment records that 
the appellant had sensory changes consistent with diabetic 
peripheral neuropathy, which was manifested by a slowly 
progressive tingling in his feet and fingertips, but no 
abnormal reflexes.  It was reported on a VA examination of 
the appellant also in August 2002 that he had a history of 
slowly progressive tingling starting in his toes and 
spreading to involve the ankles.  There was also tingling in 
his fingertips; some hand weakness; decreased pinprick and 
vibration sensation from the toes to the ankles and in the 
hands and arms.  There was also evidence at this time of 
restless leg syndrome, for which service connection was 
subsequently granted in January 2004.  The clinical 
assessment on this examination was again of sensory changes 
consistent with diabetic peripheral neuropathy.  

The Board has concluded that the appellant is entitled to the 
minimum schedular rating for diabetic peripheral neuropathy 
of the extremities, but no more, effective from the date of 
claim on November 24, 1999.  Accordingly, the Board will 
grant the present appeal to the extent indicated.  


ORDER

A separate 20 percent rating for peripheral neuropathy in 
each arm is granted, effective from November 24, 1999.  

A separate 10 percent rating, but no more, for peripheral 
neuropathy in each leg is granted, effective from 
November 24, 1999, through January 13, 2001.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


